Case 2:19-cv-00066-JRG Document 541 Filed 02/05/21 Page 1 of 3 PageID #: 44283




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


OPTIS WIRELESS TECHNOLOGY, LLC, OPTIS
CELLULAR TECHNOLOGY, LLC, UNWIRED
PLANET, LLC, UNWIRED PLANET
INTERNATIONAL LIMITED, AND PANOPTIS
PATENT MANAGEMENT, LLC,
                                                         Civil Action No. 2:19-cv-00066-JRG
Plaintiffs,

v.

APPLE INC.,

Defendant.




                UNOPPOSED MOTION FOR ENTRY OF FINAL JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

          The Plaintiffs respectfully request that the Court enter the attached Final Judgment in the

above-styled and numbered action to which the jury returned a unanimous verdict in favor of

Plaintiff on August 11, 2020 (Dkt. No. 483) and the Court entered an Opinion and Order as to

Bench Trial Together With Supporting Findings of Fact and Conclusions of Law on January 22,

2021 (Dkt. No. 538). The Defendant is not opposed to the entry of the attached Judgment.

Accordingly, the Plaintiff requests that the Court enter the Agreed Final Judgment attached

hereto as Exhibit A.

Dated: February 5, 2021                              Respectfully submitted,

                                                     /s/Samuel F. Baxter
                                                     Samuel F. Baxter
                                                     Texas State Bar No. 1938000
                                                     sbaxter@McKoolSmith.com
                                                     Jennifer Truelove
                                                     Texas State Bar No. 24012906
                                                     jtruelove@McKoolSmith.com
                                                     McKOOL SMITH, P.C.
Case 2:19-cv-00066-JRG Document 541 Filed 02/05/21 Page 2 of 3 PageID #: 44284



                                       104 E. Houston Street, Suite 300
                                       Marshall, TX 75670
                                       Phone: (903) 923-9000; Fax: (903) 923-9099

                                       Jason Sheasby (pro hac vice)
                                       jsheasby@irell.com
                                       Hong Zhong, PhD
                                       hzhong@irell.com
                                       IRELL & MANELLA LLP
                                       1800 Ave of the Stars, Suite 900
                                       Los Angeles, CA 90064
                                       Phone: (310) 203-7096;
                                       Fax: (310) 203-7199

                                       Steven J. Pollinger
                                       Texas State Bar No. 24011919
                                       spollinger@McKoolSmith.com
                                       McKOOL SMITH, P.C.
                                       300 W. 6th Street Suite 1700
                                       Austin, TX 78701
                                       Phone: (512) 692-8700;
                                       Fax: (512) 692-8744

                                       M. Jill Bindler
                                       Texas Bar No. 02319600
                                       jbindler@grayreed.com
                                       GRAY REED & MCGRAW LLP
                                       1601 Elm Street, Suite 4600
                                       Dallas, Texas 75201
                                       Phone: (214) 954-4135; Fax: (469) 320-6901

                                       ATTORNEYS FOR PLAINTIFFS OPTIS
                                       WIRELESS TECHNOLOGY, LLC, OPTIS
                                       CELLULAR TECHNOLOGY, LLC, AND
                                       PANOPTIS PATENT MANAGEMENT,
                                       LLC
Case 2:19-cv-00066-JRG Document 541 Filed 02/05/21 Page 3 of 3 PageID #: 44285




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served via electronic mail on all
counsel of record on February 5, 2021.

                                                             /s/ Samuel F. Baxter
                                                             Samuel F. Baxter

                             CERTIFICATE OF CONFERENCE

The undersigned hereby certifies that counsel for Plaintiffs have complied with the meet and

confer requirement in Local Rule CV-7. This motion is unopposed.

                                                             /s/ Samuel F. Baxter
                                                             Samuel F. Baxter
